 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 OMAR ROBLES,                                           Case No.: 2:18-cv-02071-APG-CWH

 4          Plaintiff                                     Order Extending Time to File Reply

 5 v.

 6 BRIAN WILLIAMS, et al.,

 7          Defendants

 8         Pro bono counsel recently accepted this case and has 30 days to meet with plaintiff Omar

 9 Robles and return the appointment form to the court.

10         IT IS ORDERED that the deadline for plaintiff Omar Robles to file a reply to his motion

11 for preliminary injunction is extended to April 5, 2019.

12         DATED this 21st day of February, 2019.

13

14
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
